DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 10/13/2022.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10, in the reply filed on 10/13/2022 is acknowledged.
The non-elect claims 1-4 are cancelled in the reply filed on 10/13/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --DEVICE FOR PREPARING A MAGNETIC CORE WITH A THIN AMORPHOUS RIBBON--.

Claim Objections
Claims 5-10 are objected to because of the following informalities:  
	Re. claim 5: The phrase “preparing a magnetic core with thin amorphous ribbon” as recited in lines 1 and 2 appears to be --preparing a magnetic core with a thin amorphous ribbon--.
		After the phrase “on the thin amorphous ribbon in the transmission process” as recited in lines 11 and 12, changes a semicolon “;” to a comma --,--. 
		After the phrase “provides high- pressure gas for the fumaroles (6)” as recited in lines 14 and 15, changes a semicolon “;” to a comma --,--.
	Re. claim 6: The phrase “a cooling liquid sprinkler head (4) by a pipeline” as recited in line 4 appears to be --the cooling liquid sprinkler head (4) by a pipeline--.
	Re. claim 10: The phrase “to the heating device (15) for heat treatment” as recited in line 6 appears to be --to the heating device (15) for a heat treatment--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 5: The phrase “the two side plates” as recited in line 8 lacks antecedent basis.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729